Citation Nr: 1112231	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-48 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to service connection for teeth numbers 8 and 9.

2.  Entitlement to service connection for teeth numbers 8 and 9 for VA dental treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1957 to February 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing from the RO in February 2011.  A transcript of the hearing has been associated with the claims file.  

The issue of service connection for teeth other than numbers 8 and 9 was raised by the Veteran at his February 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence of record does not establish loss of teeth 8 and 9 as a result of loss of substance of body of the maxilla or mandible.

2.  The weight of the evidence shows that the loss of teeth 8 and 9 was caused by trauma, which was due to willful misconduct resulting from the Veteran's intoxication from alcohol use.  

3.  The Veteran is not service-connected for any disability, dental or non-dental; he has not previously applied for dental treatment, including within one year after separation; he does not have a rating of 100 percent; he was not a Prisoner of War; he was not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31; and fixing his dental problems was not medically necessary for a medical condition currently under treatment by VA.


CONCLUSIONS OF LAW

1. The criteria for service connection for teeth 8 and 9 have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2010).

2. The criteria for service connection for teeth 8 and 9 for VA dental treatment purposes have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2009 that addressed what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Veteran was not informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The RO attempted to obtain the pertinent service personnel records, but the National Personnel Records Center (NPRC) responded in August 2010 that they were unable to locate such records after an extensive and thorough search of their holdings.  Therefore, they determined that the records either do not exist or that they do not have them, and further efforts to attempt to locate them would be futile.  

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2011 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was not afforded a VA examination.  When a detailed report of dental examination is essential for a determination of eligibility for benefits, dental examinations may be authorized for the following classes of claimants or beneficiaries, including those requiring examination to determine whether the dental disability is service-connected.  See 38 C.F.R. § 17.160(a).  

The Board finds that a dental examination is not essential in this case, because the record, as discussed in detail below, shows that the Veteran had dental trauma during service due to willful misconduct.  This finding precludes an award of the benefits sought on appeal.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that service connection is warranted for teeth 8 and 9, including for treatment purposes only.  Indeed, a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under current VA regulations, service-connected compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the aveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150; Simington v. West, 11 Vet. App. 41 (1998).

For the purpose of entitlement to VA outpatient dental treatment, various categories of eligibility exist, which consist of veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release.  (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161(2)(i).

Service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.301.  The definitions in 38 C.F.R. §§ 3.1(m) and (n) apply in making this determination, except as modified within paragraphs (c)(1) through (c)(3) of this section.  38 C.F.R. § 3.301.

"In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was: (1) Avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty; (2) Confined under a sentence of court-martial involving an unremitted dishonorable discharge; (3) Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  38 C.F.R. § 3.1(m).  

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs that (1) it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  

The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  (See §§21.1043, 21.5041, and 21.7051 of this title regarding the disabling effects of chronic alcoholism for the purpose of extending delimiting periods under education or rehabilitation programs.)  38 C.F.R. § 3.301(c)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Veteran testified at a Board hearing in February 2011.  He described being hit in the mouth with a wrench by another sailor.  He immediately sought treatment, during which a dentist pulled two teeth.  

The service treatment records (STRs) show that the Veteran had no missing teeth at the time of his October 1957 service entrance examination.  The STRs also contain a dental chart listing "#8 Broken in fight // #9 Broken in another fight."  Both teeth were extracted in October 1962.  His August 1961 service separation examination shows, in pertinent part, teeth 9 and 10 missing.  

The STRs establish, in short, missing teeth due to direct trauma, but not due to loss of bone or substance of the maxilla or mandible as a result of the trauma or osteomyelitis.  Thus, service connection for compensation purposes is not warranted.  See 38 C.F.R. §§ 4.150.

With regard to whether service connection may be available for treatment purposes only, the Veteran is not service-connected, compensably or otherwise, for any dental disorder.  Similarly, he is not service-connected for any disability, so he does not have a service-connected condition that could be aggravated by a dental disorder.  He has not previously applied for dental treatment.  Also, he does not have a rating of 100 percent.  Moreover, service records do not indicate, and the Veteran does not contend, that he was a POW.  The Veteran was also not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his dental problems was not medically necessary for a medical condition currently under treatment by VA.  Additionally, the Veteran separated from active service in February 1962, and he did not first apply for treatment until October 2008.  

Finally, the record does not show that the Veteran incurred any wounds in combat.  Rather, he claims that his teeth were knocked out during a fight.  At a January 2010 DRO hearing, the Veteran testified that he had been drinking prior to the fight, and he and the other sailor had been fighting on the beach.  The argument carried over onto the ship, during which time the other sailor struck him with a wrench.  

The STRs contain a December 1962 treatment record indicating that the Veteran underwent court martial or Captain's mast for several offenses during service, including fighting aboard ship.  At his February 2011 Board hearing, the Veteran confirmed that he was sent to Captain's mast for the incident in question.  

During the course of the appeal, the RO attempted to obtain any service personnel records relating to disciplinary action taken and any line of duty determinations related to this incident.  In August 2010, the National Personnel Records Center (NPRC) responded that they were unable to locate such records after an extensive and thorough search of their holdings.  Therefore, they determined that the records either do not exist or that they do not have them, and further efforts to attempt to locate them would be futile.  

Although no records could be obtained showing the consequences of the Captain's mast, the Board finds that the Veteran's STRs and his own testimony confirm that the dental trauma in question was proximately and immediately due to willful misconduct resulting from his intoxication due to alcohol use.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991). 

During the February 2011 Board hearing, the Veteran's service representative emphasized that the STRs contain a record showing that this incident was found to not be misconduct.  However, at the prior January 2010 DRO hearing, the service representative appears to agree, upon questioning, that this record did not actually relate to the dental trauma.  Upon a careful reading of the treatment record to which the Veteran's service representative refers, the Board finds no basis for concluding that the notation "not misconduct" relates at all to the dental trauma.  The Board is sympathetic to the service representative's assertion during the February 2011 hearing that this incident occurred "quite a long time ago" when the Veteran was much younger.  The weight of the record, however, establishes that the dental trauma was the result of the Veteran's own willful misconduct at the time of the incident.  Accordingly, service connection for treatment purposes is precluded.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.1, 3.301.

For these reasons, the Board finds that the Veteran does not qualify for Class I, II II(a), (b), (c), IIR, III, IV, V, or VI eligibility, because he does not satisfy the criteria for any eligibility class under 38 C.F.R. § 17.161.  Accordingly, he is not entitled to dental treatment for teeth numbers 8 and 9.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for teeth 8 and 9 is denied.

Service connection for teeth 8 and 9 for the purpose of VA outpatient dental treatment is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


